Morton, J.
The- finding was for the plaintiff on the ninth count for the three drafts that were drawn for oranges from the “ Hard Bargain Grove ” at $1.10 per box, and the exception is to the refusal to give the rulings requested so far as they related to that count. The other counts and the rulings relating to them are immaterial.
The ninth count was upon a promise to accept, and alleged in substance a promise in writing by the defendants to Long to accept and pay drafts drawn by him on them equal to $1.10 per box of oranges shipped, and also a verbal promise to the plaintiff to accept and pay such drafts, and that, relying on the written and verbal promises, the plaintiff discounted the drafts in suit for Long, and upon presentation the defendants refused to accept or pay them.
- One question is whether there was any evidence to warrant the finding. The letters of October 8 and November 30 from the defendants to Long, which were shown by him to the plaintiff’s cashier, plainly imply authority on the part of Long, if they do not expressly confer it, to draw on the defendants for the fruit that he was to ship. There was also evidence tending to show that one of the defendants told the plaintiff’s cashier, in substance, that Long was to purchase and ship fruit for his house, that he had authority to draw on the house at Boston, and that his drafts would be honored; and later in the trial this defendant testified, amongst other things, “ that there was an agreement, as to the oranges from this grove, that Snow and Company would advance $1.10 per box, while Long should keep his account ‘ margined up.’ ” The letter of November 30 also spoke of a draft at the rate of $1.10 per box. Long denied that anything was said to him about keeping his account margined up, and further testified “ that he drew many drafts on the defendants, . . . which were discounted with the plaintiff bank and paid by Snow and Company during the months of October, November, and December, 1894.” We think that there was evidence warranting a finding that Long had authority to draw the drafts in question, and that the plaintiff discounted them on the faith of assurances made to it by. the defendants that drafts drawn by Long would be accepted and paid.
It is clear that, in the absence of any statute to the contrary, *576an oral acceptance of an existing bill of exchange is valid in this country, and that an indorsee of a bill so accepted may maintain an action on such" acceptance against the acceptor. Carnegie v. Morrison, 2 Met. 381. Exchange Bank v. Rice, 98 Mass. 288. Pierce v. Kittredge, 115 Mass. 374. Cook v. Baldwin, 120 Mass. 317. Coolidge v. Payson, 2 Wheat. 66. Townsley v. Sumrall, 2 Pet. 170. Russell v. Wiggin, 2 Story, 213. Spaulding v. Andrews, 48 Penn. St. 411. Bissell v. Lewis, 4 Mich. 450. Nelson v. First National Bank, 48 Ill. 36. This was formerly the law in England, but it is now otherwise. It is clear also that for the breach of an oral or written promise to accept a non-existing bill an action - will lie by the holder of a bill drawn pursuant to such promise and taken by him on the faith of it. Boyce v. Edwards, 4 Pet. 111, 122, 123. 1 Dan. Neg. Instr. § 559. 4 Am. & Eng. Encyc. of Law, (2d ed.) 238, 239. See cases ubi supra.
WThether an oral promise to accept a non-existing bill constitutes a virtual acceptance of it when drawn is a question on which the cases .are not in entire accord, and which we have no occasion to consider here. See Storer v. Logan, 9 Mass. 55, 58. The ninth count, as has been observed already, is a count upon a promise to accept, and not upon an acceptance. We discover no error in the refusals to rule as requested.

Exceptions overruled.